Citation Nr: 0529787	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-26 795 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to increased initial evaluations for a scar and 
residuals, laceration, left heel, with heel cord contracture 
and Achilles contracture, evaluated as noncompensable from 
May 4, 2001, and 20 percent disabling from June 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active service from June 1968 to 
August 1970.  This case initially came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which granted 
service connection for a scar, residual of a laceration to 
the left heel  The Board Remanded the claim in July 2004.  On 
Remand, the RO granted service connection for limitation of 
motion of the left ankle, effective April 1, 2005, and 
evaluated that disability as 10 percent disabling, and 
increased the evaluation assigned for the veteran's residual 
of a laceration of the left heel, scar, heel cord 
contracture, and Achilles cord contracture, from 
noncompensable to 20 percent, effective from June 1, 2004.  
However, the increased evaluation assigned is not the maximum 
available schedular evaluation for the veteran's service-
connected heel disability, and the veteran has continued to 
disagree with the evaluation assigned for this disability.  
Therefore, the claim for an increased evaluation remains in 
contention.  See AB v. Brown, 6 Vet. App. 35 (1993).  The 
claim returns to the Board.  

The record before the Board does not reflect that the veteran 
has disagreed with any aspect of the July 2005 rating 
decision which granted service connection for limitation of 
motion of the left ankle, and assigned a 10 percent 
evaluation, effective from April 1, 2005,  However, the 
period allowed by statute for disagreement with that rating 
decision has not yet expired.  The record does not reflect 
that the veteran has disagreed with any aspect of the rating 
decision regarding the scar, residual of laceration of the 
left heel, other than the assigned evaluation.  Thus, the 
issue listed on the title page of this decision is the only 
issue before the Board at this time.

The veteran's representative argues, in his October 2005 
presentation, that the report of the veteran's April 2005 VA 
examination raised a claim of entitlement to TDIU.  While VA 
is not required to infer a claim for TDIU from a medical 
report, the Board notes that the veteran did, in his January 
2003 notice of disagreement, assert that the discomfort due 
to his service-connected disability made him unable to earn a 
living.  The representative's claim that the veteran is 
entitled to TDIU is REFERRED to the RO for appropriate 
action, including a determination as to when the veteran's 
claim for TDIU was first submitted.

The veteran testified at a January 2004 video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of the veteran's 
testimony has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative argues that the veteran has not 
received the notifications directed in the Board's July 2004 
Remand, and argues that the claim should again be Remanded.  
Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the 
veteran's representative argues that the veteran is entitled 
to notice as to each of the criteria applicable for a 
compensable evaluation for a scar.  The Board agrees that 
such notification was directed in the July 2004 Remand.  

The Remand also directed that the examiner describe the 
service-connected left heel scar.  The examiner stated that 
the scar was well-healed, but did not state whether the scar 
was painful on examination.  Further clinical examination as 
necessary to elicit more specific clinical description of the 
scar is required.

The Board also notes that the examiner discussed VA clinical 
records that were reviewed, but the records discussed by the 
examiner have not been associated with the claims file, and 
the Board cannot review the records discussed by the 
examiner.  The Board's Remand directed that VA and non-VA 
clinical records be associated with the claims file.  It is 
clear that there are additional VA clinical records, and 
those records have not been associated with the claims file.  
It would be prejudicial to the veteran to complete appellate 
review in the absence of those records.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The VBA AMC should provide the 
veteran written notification of the 
provisions of the revised rating criteria 
for skin disorders that went into effect 
on August 30, 2002.

The VBA AMC should provide the veteran 
notification of the types of evidence 
which would substantiate entitlement to 
an evaluation in excess of 20 percent for 
the residuals of laceration to the left 
heel, including notice of potentially 
applicable provisions for neurologic 
impairment, such as 38 C.F.R. § 4.124a, 
Diagnostic Code 8523, used to evaluate 
impairment of the anterior tibial (deep 
peroneal) nerve, the provisions of 
38 C.F.R. § 4.68 (the amputation rule), 
and the criteria for extraschedular 
evaluation.  

2.  The VBA AMC should ask the veteran 
whether the chiropractor whom the veteran 
identified as a treating provider during 
the April 2005 VA examination is a non-VA 
provider, and, if so, the veteran should 
be asked to authorize release of the 
chiropractor's records, and the records 
should be associated with the claims 
file.  

3.  The veteran's VA clinical records, 
including records of podiatry treatment 
and orthopedic treatment, from May 2001 
to the present, should be associated with 
the claims file so that the Board may 
review those records on appeal.

4.  The veteran should be afforded VA 
examination of the laceration scar of the 
left heel.  The examiner should state 
whether the scar is superficial or is 
associated with underlying soft tissue 
damage, and should state whether the scar 
is painful, whether the scar is 
irritated, whether it is unstable, 
whether there is loss of sensation, 
impairment of function (range of motion) 
of surrounding tissues, or other 
symptomatology.  The examiner should 
differentiate symptoms of the scar from 
impairment of innervation and symptoms of 
contracture of the heel cord or Achilles 
tendon.  

5.  The veteran should be afforded VA 
examination of neurologic impairment due 
to the service-connected laceration of 
the left heel.  The examiner should 
identify the specific nerve or nerves 
affected by the injury, if any, and 
should describe the severity of nerve 
impairment.  The examiner should 
differentiate symptoms of impairment of 
innervation from symptoms of the scar and 
symptoms of contracture of the heel cord 
or Achilles tendon.  

6.  The VBA AMC should review the 
examination report to ensure that it 
complies with this remand.  If necessary, 
the file should be returned to the 
examining facility pursuant to 38 C.F.R. 
§ 4.2 for a supplemental report.

7.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim in light of the evidence of record 
and the foregoing discussion, applying 
all applicable law and regulations, 
including the applicability of staged 
ratings.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable period of time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

